          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 1 of 17



 1   ARNOLD & PORTER KAYE SCHOLER LLP
     GILBERT R. SEROTA (SBN 75305)
 2   BENJAMIN HALBIG (SBN 321523)
     ZHENG (JANE) HE (admitted pro hac vice)
 3   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
 4   Telephone: (415) 471-3100
     Facsimile: (415) 471-3400
 5   Email: Gilbert.Serota@arnoldporter.com
     Email: Benjamin.Halbig@arnoldporter.com
 6   Email: Jane.He@arnoldporter.com

 7   Attorneys for Defendants
     YELP INC., JEREMY STOPPELMAN,
 8   LANNY BAKER, and JED NACHMAN

 9

10                              UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12

13   JONATHAN DAVIS and ROEI AZAR, on              Case No. 3:18-cv-00400-EMC
     Behalf of All Others Similarly Situated,
14                                                 CLASS ACTION
                         Plaintiff,
15                                                 ANSWER AND AFFIRMATIVE
           vs.                                     DEFENSES OF DEFENDANTS YELP,
16                                                 STOPPELMAN, BAKER AND
     YELP, INC., JEREMY STOPPELMAN,                NACHMAN TO AMENDED
17   LANNY BAKER, and JED NACHMAN                  COMPLAINT
18                       Defendants.

19

20
21

22

23

24

25

26

27

28


     ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED        CASE NO. 3:18-CV-00400-EMC
     COMPLAINT
           Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 2 of 17



 1          By and for their Answer to the Amended Class Action Complaint (“Complaint”),

 2   Defendants Yelp, Jeremy Stoppelman, Charles “Lanny” Baker, and Joseph “Jed” Nachman (jointly

 3   referred to herein as “Yelp”) allege as follows:

 4                                        PREFATORY STATEMENT
 5          Pursuant to the Stipulation Preserving Defendants’ Rights With Respect to the Pending

 6   Motion for Leave to File a Motion for Reconsideration filed by the parties on January 18, 2019, the

 7   parties have agreed that this Answer in no way waives, moots, or otherwise prejudices Yelp’s rights

 8   with respect to the relief sought in its motion for leave to file a motion for reconsideration of this

 9   Court’s Order of November 27, 2018 granting in part and denying in part Yelp’s motion to dismiss.

10   Consistent with the Stipulation, Yelp reserves the right to amend, modify, and/or withdraw this

11   Answer as appropriate should the Court grant Yelp’s motion for reconsideration.

12                                   I.      NATURE OF THE ACTION
13          1.      Answering paragraph 1, Yelp admits only that Plaintiffs purport to bring a class

14   action securities case. Except as so admitted, Yelp denies the allegations.

15          2.      Answering paragraph 2, Yelp admits that it operates an online platform and receives

16   advertising revenue. Except as so admitted, Yelp denies the allegations.

17          3.      Answering paragraph 3, Yelp admits that it sought to obtain advertising revenue

18   from local businesses in 2016 and 2017, and engaged in certain promotional activities in 2016.

19   Except as so admitted, Yelp denies the allegations.

20          4.      Answering paragraph 4, Yelp admits that it made various statements in its February
21   2017 forward looking guidance and in analyst conference calls, which are quoted out of context in

22   the Complaint and speak for themselves. Except as so admitted, Yelp denies the allegations.

23          5.      Answering paragraph 5, Yelp denies the allegations.

24          6.      Answering paragraph 6, Yelp admits that, on May 9, 2017, it issued a press release

25   announcing Q1 2017 financial results and updating its full-year 2017 forward looking guidance,

26   which speaks for itself. Except as so admitted, Yelp denies the allegations.

27          7.      Answering paragraph 7, Yelp admits that its stock price fell on May 9, 2017 and

28   May 10, 2017. Except as so admitted, Yelp denies the allegations.

                                                        -1-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                     CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
           Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 3 of 17



 1                                 II.    JURISDICTION AND VENUE
 2          8.      Answering paragraph 8, Yelp admits only that the complaint seeks to allege

 3   securities law claims.

 4          9.      Answering paragraph 9, Yelp admits that this Court has jurisdiction over the

 5   purported claims..

 6          10.     Answering paragraph 10, Yelp admits that venue is proper in this district.

 7          11.     Answering paragraph 11, Yelp admits that the purported claims in this case involve

 8   the use of interstate commerce.

 9                                               III.   PARTIES
10          12.     Answering paragraph 12, Yelp has insufficient information to admit or deny the

11   allegations.

12          13.     Answering paragraph 13, Yelp has insufficient information to admit or deny the

13   allegations.

14          14.     Answering paragraph 14, Yelp admits only that its headquarters are in San Francisco

15   and that its stock trades on the NYSE, and that 79,602,606 shares of Yelp common stock were

16   issued and outstanding as of February 23, 2017. Except as so admitted, Yelp denies the allegations.

17          15.     Answering paragraph 15, Yelp admits the allegations.

18          16.     Answering paragraph 16, Yelp admits that Mr. Baker is the Chief Financial Officer

19   of Yelp and served in that capacity during the purported class period. Except as so admitted, Yelp

20   denies the allegations.
21          17.     Answering paragraph 17, Yelp admits that Mr. Nachman is the Chief Operating

22   Officer of Yelp and served in that capacity during the purported class period. Yelp also admits that

23   Mr. Nachman served as the Chief Revenue Officer from January 2016 to August 2016. Except as

24   so admitted, Yelp denies the allegations.

25          18.     Answering paragraph 18, Yelp admits that the individual defendants had various

26   roles in overseeing its operations and public reporting functions, and made various public

27   statements on behalf of Yelp during the purported Class Period, which are quoted out of context in

28   the Complaint and speak for themselves. Except as so admitted, Yelp denies the allegations.

                                                        -2-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                  CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
           Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 4 of 17



 1                                         IV.    BACKGROUND
 2          19.     Answering paragraph 19, Yelp admits the allegations.

 3          20.     Answering paragraph 20, Yelp admits that it received advertising revenues generated

 4   through various sales channels. Yelp also admits that its sales force is focused on increasing

 5   revenue, in part by adding new customers, and that sales representatives are typically compensated,

 6   in part, on the basis of advertising sold in a given period. Except as so admitted, Yelp denies the

 7   allegations.

 8          21.     Answering paragraph 21, Yelp admits that it had over 121 million cumulative

 9   reviews by the end of 2016, and that its review content helps drive traffic to the platform, which in

10   turn affects Yelp’s ability to deliver ads. Yelp admits that the alleged statements made during the

11   November 9, 2016 RBC Technology Internet Media and Telecommunications Conference are

12   quoted out of context in the Complaint, and speak for themselves. Except as so admitted, Yelp

13   denies the allegations.

14          22.     Answering paragraph 22, Yelp denies that, as of December 31, 2016, it recognized

15   approximately 90% of its revenue from approximately 135,000 paying advertising accounts, and

16   admits the remaining allegations.

17          23.     Answering paragraph 23, Yelp denies the allegations.

18          24.     Answering paragraph 24, Yelp denies the allegations.

19          25.     Answering paragraph 25, Yelp admits that CPC advertisers pay for clicks on their

20   ads. Except as so admitted, Yelp denies the allegations.
21          26.     Answering paragraph 26, Yelp denies the allegations.

22          27.     Answering paragraph 27, Yelp admits that advertising contracts were typically multi-

23   month or annual contracts, which automatically renewed on a month-to-month basis unless the

24   customer provided thirty-day written notice, and that advertisers who wished to cancel their

25   contracts early were assessed termination fees. Except as so admitted, Yelp denies the allegations.

26          28.     Answering paragraph 28, Yelp denies the allegations.

27          29.     Answering paragraph 29, Yelp admits only that the alleged statements are quoted out

28   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

                                                      -3-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                   CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
           Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 5 of 17



 1   allegations.

 2          30.     Answering paragraph 30, Yelp admits that recurring revenue was important to its

 3   business. Yelp admits that the alleged statements made during Yelp’s Q1 2016 earnings call are

 4   quoted out of context in the Complaint, and speak for themselves. Except as so admitted, Yelp

 5   denies the allegations.

 6          31.     Answering paragraph 31, Yelp admits only that the alleged statements are quoted out

 7   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

 8   allegations.

 9          32.     Answering paragraph 32, Yelp admits that it reviews various performance metrics to

10   evaluate its business, measure performance, identify trends, prepare financial projections, and make

11   strategic decisions. Except as so admitted, Yelp denies the allegations.

12          33.     Answering paragraph 33, Yelp admits that during the purported class period, it

13   measured “desktop unique visitors,” “mobile website unique visitors,” and “app unique devices,”

14   which are discussed out of context in the Complaint, instead of in the context of the “Key Metrics” -

15   “Traffic” section of its “Management’s Discussion and Analysis of Financial Condition and Results

16   of Operations,” as well as the “Note Regarding Metrics” section of the quarterly and annual filings

17   that are relevant to the allegations in the Complaint, which speak for themselves. Except as so

18   admitted, Yelp denies the allegations.

19          34.     Answering paragraph 34, Yelp admits that during the purported class period, it

20   measured cumulative reviews, percentage of searches on mobile, and percentage of ad clicks on
21   mobile. Except as so admitted, Yelp denies the allegations.

22          35.     Answering paragraph 35, Yelp admits that it measured Claimed Business Locations,

23   Local Advertising Accounts, Paying Advertising Accounts, and Repeat Rate at various points

24   during the relevant period. Except as so admitted, Yelp denies the allegations.

25          36.     Answering paragraph 36, Yelp admits that the terms “Paying Advertising Accounts,”

26   “Local Advertising Accounts,” and “Repeat Rate” were defined in data sheets it provided to

27   investors and refers to those data sheets for their respective definitions, which are taken out of

28   context in the Complaint and speak for themselves.

                                                       -4-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                    CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
           Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 6 of 17



 1          37.     Answering paragraph 37, Yelp admits it calculated the aforementioned metrics at

 2   various points during the relevant period. Except as so admitted, Yelp denies the allegations.

 3          38.     Answering paragraph 38, Yelp admits that it made certain changes to its sales

 4   commission plan during 2015. Yelp admits that the alleged statements made during the December

 5   3, 2015 Credit Suisse Tech, Media, and Telecom Conference are quoted out of context in the

 6   Complaint, and speak for themselves. Except as so admitted, Yelp denies the allegations.

 7          39.     Answering paragraph 39, Yelp admits only that the alleged statements are quoted out

 8   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

 9   allegations.

10          40.     Answering paragraph 40, Yelp denies the allegations.

11          41.     Answering paragraph 41, Yelp admits that its promotional offers contributed to

12   revenue growth. Except as so admitted, Yelp denies the allegations.

13          42.     Answering paragraph 42, Yelp denies the allegations.

14          43.     Answering paragraph 43, Yelp admits only that the alleged statements are quoted out

15   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

16   allegations.

17          44.     Answering paragraph 44, Yelp has insufficient information to admit or deny the

18   allegations.

19          45.     Answering paragraph 45, Yelp has insufficient information to admit or deny the

20   allegations.
21          46.     Answering paragraph 46, Yelp admits that recurring revenue was important to its

22   business and that return on investment (“ROI”) was important to its customers. Except as so

23   admitted, Yelp denies the allegations.

24          47.     Answering paragraph 47, Yelp admits only that the alleged statements are quoted out

25   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

26   allegations.

27          48.     Answering paragraph 48, Yelp denies the allegations.

28          49.     Answering paragraph 49, Yelp denies the allegations.

                                                     -5-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                  CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
             Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 7 of 17



 1            50.   Answering paragraph 50, Yelp admits only that the alleged statements are quoted out

 2   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

 3   allegations.

 4            51.   Answering paragraph 51, Yelp admits only that the alleged statements are quoted out

 5   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

 6   allegations.

 7            52.   Answering paragraph 52, Yelp denies the allegations.

 8            53.   Answering paragraph 53, Yelp denies the allegations.

 9            54.   Answering paragraph 54, Yelp denies the allegations.

10            55.   Answering paragraph 55, Yelp admits that it issued a press release announcing its Q4

11   2016 and full-year 2016 financial results, as well as forward looking guidance for Q1 2017 and full-

12   year 2017, which is quoted out of context in the Complaint and speaks for itself.

13            56.   Answering paragraph 56, Yelp admits that it held an earnings call on February 9,

14   2017.

15            57.   Answering paragraph 57, Yelp denies the allegations.

16            58.   Answering paragraph 58, Yelp denies the allegations.

17            59.   Answering paragraph 59, Yelp denies the allegations.

18            60.   Answering paragraph 60, Yelp admits only that it issued a press release on May 9,

19   2017, which contained actual results for Q1 2017 and forward looking guidance for Q2 2017 and

20   full-year 2017, and which is taken out of context in the Complaint and speaks for itself.
21            61.   Answering paragraph 61, Yelp admits only that its stock price declined on May 9

22   and 10, 2017. Except as so admitted, Yelp denies the allegations.

23            62.   Answering paragraph 62, Yelp admits only that the alleged statements are quoted out

24   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

25   allegations.

26            63.   Answering paragraph 63, Yelp denies the allegations.

27            64.   Answering paragraph 64, Yelp denies the allegations.

28            65.   Answering paragraph 65, Yelp denies the allegations.

                                                      -6-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                  CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
           Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 8 of 17



 1          66.     Answering paragraph 66, Yelp denies the allegations.

 2          67.     Answering paragraph 67, Yelp denies the allegations.

 3          68.     Answering paragraph 68, Yelp denies the allegations.

 4          69.     Answering paragraph 69, Yelp denies the allegations.

 5          70.     Answering paragraph 70, Yelp has insufficient information to admit or deny the

 6   allegations.

 7          71.     Answering paragraph 71, Yelp has insufficient information to admit or deny the

 8   allegations.

 9          72.     Answering paragraph 72, Yelp denies the allegations.

10          73.     No response is required as the allegations made in this paragraph have been

11   dismissed pursuant to Order dated November 27, 2018.

12          74.     No response is required as the allegations made in this paragraph have been

13   dismissed pursuant to Order dated November 27, 2018.

14          75.     No response is required as the allegations made in this paragraph have been

15   dismissed pursuant to Order dated November 27, 2018.

16          76.     No response is required as the allegations made in this paragraphs have been

17   dismissed pursuant to Order dated November 27, 2018.

18          77.     No response is required as the allegations made in this paragraph have been

19   dismissed pursuant to Order dated November 27, 2018.

20          78.     No response is required as the allegations made in this paragraph have been
21   dismissed pursuant to Order dated November 27, 2018.

22          79.     No response is required as the allegations made in this paragraph have been

23   dismissed pursuant to Order dated November 27, 2018.

24          80.     No response is required as the allegations made in this paragraph have been

25   dismissed pursuant to Order dated November 27, 2018.

26          81.     Answering paragraph 81, Yelp admits only that the alleged statements are quoted out

27   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

28   allegations.

                                                     -7-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                 CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
           Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 9 of 17



 1          82.     Answering paragraph 82, Yelp denies the allegations.

 2          83.     Answering paragraph 83, Yelp admits only that the alleged statements are quoted out

 3   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

 4   allegations.

 5          84.     Answering paragraph 84, Yelp denies the allegations.

 6          85.     No response is required as the allegations made in this paragraph have been

 7   dismissed pursuant to Order dated November 27, 2018.

 8          86.     No response is required as the allegations made in this paragraph have been

 9   dismissed pursuant to Order dated November 27, 2018.

10          87.     Answering paragraph 87, Yelp admits only that the alleged statements are quoted out

11   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

12   allegations.

13          88.     Answering paragraph 88, Yelp denies the allegations.

14          89.     No response is required as the allegations made in this paragraph have been

15   dismissed pursuant to Order dated November 27, 2018.

16          90.     No response is required as the allegations in this paragraph have been dismissed

17   pursuant to Order dated November 27, 2018.

18          91.     Answering paragraph 91, Yelp admits only that the statements alleged, which were

19   made by Mr. Baker not Mr. Stoppelman, are quoted out of context in the Complaint, and speak for

20   themselves. Except as so admitted, Yelp denies the allegations.
21          92.     Answering paragraph 92, Yelp denies the allegations.

22          93.     No response is required as the allegations made in this paragraph have been

23   dismissed pursuant to Order dated November 27, 2018.

24          94.     No response is required as the allegations made in this paragraph have been

25   dismissed pursuant to Order dated November 27, 2018.

26          95.     No response is required as the allegations made in this paragraph have been

27   dismissed pursuant to Order dated November 27, 2018.

28          96.     No response is required as the allegations made in this paragraph have been

                                                     -8-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                 CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 10 of 17



 1   dismissed pursuant to Order dated November 27, 2018.

 2          97.     No response is required as the allegations made in this paragraph have been

 3   dismissed pursuant to Order dated November 27, 2018

 4          98.     No response is required as the allegations made in this paragraph have been

 5   dismissed pursuant to Order dated November 27, 2018.

 6          99.     Answering paragraph 99, Yelp admits only that the alleged statements are quoted out

 7   of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

 8   allegations.

 9          100.    Answering paragraph 100, Yelp denies the allegations.

10          101.    No response is required as the allegations made in this paragraph have been

11   dismissed pursuant to Order dated November 27, 2018.

12          102.    No response is required as the allegations made in this paragraph have been

13   dismissed pursuant to Order dated November 27, 2018.

14          103.    Answering paragraph 103, Yelp denies the allegations.

15          104.    Answering paragraph 104, Yelp denies the allegations.

16          105.    Answering paragraph 105, Yelp admits only that its stock price declined on May 10,

17   2017. Except as so admitted, Yelp denies the allegations.

18          106.    Answering paragraph 106, Yelp has insufficient information to admit or deny the

19   allegations.

20          107.    Answering paragraph 107, Yelp denies the allegations.
21          108.    Answering paragraph 108, Yelp has insufficient information to admit or deny the

22   allegations.

23          109.    Answering paragraph 109, Yelp denies the allegations.

24          110.    Answering paragraph 110, Yelp denies the allegations.

25          111.    Answering paragraph 111, Yelp denies the allegations.

26          112.    Answering paragraph 112, Yelp denies the allegations.

27          113.    Answering paragraph 113, Yelp denies the allegations.

28          114.    Answering paragraph 114, Yelp denies the allegations.

                                                     -9-
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                 CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 11 of 17



 1          115.    Answering paragraph 115, Yelp admits that Mr. Stoppelman beneficially owned

 2   shares of Yelp common stock in the Jeremy Stoppelman Revocable Trust, and that Mr. Stoppelman

 3   held voting and dispositive power over the shares. Except as so admitted, Yelp denies the

 4   allegations.

 5          116.    Answering paragraph 116, Yelp admits only that the alleged stock sales are taken out

 6   of context in the Complaint and refers to Mr. Stoppelman’s Form 4 statements filed on September

 7   23, 2016 and July 17, 2015 for information relating to the alleged stock sales, which speak for

 8   themselves. Except as so admitted, Yelp denies the allegations.

 9          117.    Answering paragraph 117, Yelp admits only that the alleged stock sales are taken out

10   of context in the Complaint and refers to Mr. Stoppelman’s Form 4 statements filed between

11   October 3, 2016 and February 9, 2017 for information relating to the alleged stock sales, which

12   speak for themselves. Except as so admitted, Yelp denies the allegations.

13          118.    Answering paragraph 118, Yelp denies the allegations.

14          119.    Answering paragraph 119, Yelp admits only that its stock price fell following the

15   announcement of its Q1 2017 financial results, and remained below $40.00 per share until August 4,

16   2017, and that Mr. Stoppelman did not sell any stock between March 16, 2017 and August 4, 2017.

17   Except as so admitted, Yelp denies the allegations.

18          120.    Answering paragraph 120, Yelp admits only that the alleged stock sales are taken out

19   of context in the Complaint and refers to Mr. Stoppelman’s Form 4 statements filed between August

20   8, 2017 and February 22, 2018 for information relating to the alleged stock sales, which speak for
21   themselves. Except as so admitted, Yelp denies the allegations.

22          121.    Answering paragraph 121, Yelp admits only that the alleged stock sales are taken out

23   of context in the Complaint and refers to Mr. Stoppelman’s Form 4 statements filed between August

24   8, 2017 and February 22, 2018 for information relating to the alleged stock sales, which speak for

25   themselves. Except as so admitted, Yelp denies the allegations.

26          122.    Answering paragraph 122, Yelp denies the allegations.

27          123.    Answering paragraph 123, Yelp admits only that the alleged stock sales are taken out

28   of context in the Complaint and refers to Mr. Stoppelman’s Form 4 statements filed between

                                                     - 10 -
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                   CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 12 of 17



 1   October 3, 2016 and February 9, 2017 for information relating to the alleged stock sales, which

 2   speak for themselves. Except as so admitted, Yelp denies the allegations.

 3          124.    Answering paragraph 124, Yelp denies the allegations.

 4          125.    Answering paragraph 125, Yelp denies the allegations.

 5          126.    Answering paragraph 126, Yelp denies the allegations.

 6          127.    Answering paragraph 127, Yelp admits only that the alleged statement is quoted out

 7   of context in the Complaint, and speaks for itself. Except as so admitted, Yelp denies the

 8   allegations.

 9          128.    Answering paragraph 128, Yelp admits only that its “Cumulative Reviews” metric

10   was reported in SEC filings signed by Messrs. Stoppelman and Baker, and that Defendants made

11   statements regarding reviews during earnings calls, which speak for themselves. Except as so

12   admitted, Yelp denies the allegations.

13          129.    Answering paragraph 129, Yelp admits only that the alleged statement is quoted out

14   of context in the Complaint, and speaks for itself. Except as so admitted, Yelp denies the

15   allegations.

16          130.    Answering paragraph 130, Yelp admits only that it tracked the number of clicks it

17   delivered to advertisers under the CPC model. Except as so admitted, Yelp denies the allegations.

18          131.    Answering paragraph 131, Yelp admits only that it made statements regarding ROI,

19   advertiser retention, and Repeat Rate during the purported Class Period, which are taken out of

20   context in the Complaint and speak for themselves. Except as so admitted, Yelp denies the
21   allegations.

22          132.    Answering paragraph 132, Yelp admits only that the alleged statements are quoted

23   out of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

24   allegations.

25          133.    Answering paragraph 133, Yelp denies the allegations.

26          134.    Answering paragraph 134, Yelp admits only that the alleged statements are quoted

27   out of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

28   allegations.

                                                     - 11 -
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                   CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 13 of 17



 1          135.    Answering paragraph 135, Yelp admits only that the alleged statements are quoted

 2   out of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

 3   allegations.

 4          136.    Answering paragraph 136, Yelp denies the allegations.

 5          137.    Answering paragraph 137, Yelp admits only that it had multi-month and annual

 6   contracts with advertisers that required advertisers to provide written notice of termination and

 7   included early termination fees. Except as so admitted, Yelp denies the allegations.

 8          138.    Answering paragraph 138, denies the allegations.

 9          139.    Answering paragraph 139, Yelp admits only that the alleged statements are taken out

10   of context in the Complaint and speak for themselves. Except as so admitted, Yelp denies the

11   allegations.

12          140.    Answering paragraph 140, Yelp denies the allegations.

13          141.    Answering paragraph 141, Yelp admits only that the alleged statements are quoted

14   out of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

15   allegations.

16          142.    Answering paragraph 142, Yelp admits only that the alleged statements are quoted

17   out of context in the Complaint, and speak for themselves. Except as so admitted, Yelp denies the

18   allegations.

19          143.    Answering paragraph 143, Yelp admits only that it regularly reported its Sales

20   Headcount, and that Sales Headcount was occasionally discussed during earnings calls. Except as
21   so admitted, Yelp denies the allegations.

22          144.    Answering paragraph 144, Yelp denies the allegations.

23          145.    Answering paragraph 145, Yelp admits only that Plaintiffs purport to bring a class

24   action. Except as so admitted, Yelp denies the allegations.

25          146.    Answering paragraph 146, Yelp denies the allegations.

26          147.    Answering paragraph 147, Yelp denies the allegations.

27          148.    Answering paragraph 148, Yelp denies the allegations.

28          149.    Answering paragraph 149, Yelp denies the allegations.

                                                      - 12 -
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                   CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 14 of 17



 1           150.    Answering paragraph 150, Yelp denies the allegations.

 2           151.    Answering paragraph 151, Yelp denies the allegations.

 3           152.    Answering paragraph 152, Yelp denies the allegations.

 4           153.    Answering paragraph 153, Yelp denies the allegations.

 5           154.    Answering paragraph 154, Yelp denies the allegations.

 6           155.    Answering paragraph 155, Yelp denies the allegations.

 7           156.    Answering paragraph 156, Yelp denies the allegations.

 8           157.    Answering paragraph 157, Yelp denies the allegations.

 9                                                COUNT I
10     For Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Against All Defendants
11           158.    Answering paragraph 158, Yelp incorporates its responses to the above paragraphs

12   as if fully set forth herein.

13           159.    Answering paragraph 159, Yelp denies the allegations.

14           160.    Answering paragraph 160, Yelp denies the allegations.

15           161.    Answering paragraph 161, Yelp denies the allegations.

16           162.    Answering paragraph 162, Yelp denies the allegations.

17           163.    Answering paragraph 163, Yelp denies the allegations.

18           164.    Answering paragraph 164, Yelp denies the allegations.

19           165.    Answering paragraph 165, Yelp denies the allegations.

20                                               COUNT II
21        For Violation of Section 20(a) of the Exchange Act Against the Individual Defendants
22           166.    Answering paragraph 166, Yelp incorporates its responses to the above paragraphs

23   as if fully set forth herein.

24           167.    Answering paragraph 167, Yelp denies the allegations.

25           168.    Answering paragraph 168, Yelp denies the allegations.

26           169.    Answering paragraph 169, Yelp denies the allegations.

27                                     AFFIRMATIVE DEFENSES
28           For their Affirmative Defenses, Yelp alleges as follows:

                                                     - 13 -
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 15 of 17



 1           1.       The Complaint and each surviving Count therein fail to state a proper claim for

 2   relief, including failure to plead each element of a Section 10(b) and Rule 10b-5 claim with

 3   particularity.

 4           2.       Each surviving Count in the Complaint is barred by the statutory safe harbor for

 5   forward looking statements, 15 U.S.C. § 78u-5(c)(1), (2).

 6           3.       Each surviving Count in the Complaint is barred by the “bespeaks caution” doctrine.

 7           4.       Each surviving Count in the Complaint fails because the challenged misstatements

 8   and omissions were not material to the investment decisions of a reasonable investor or to the

 9   financial statements themselves.

10           5.       Each surviving Count in the Complaint fails because Defendants had no duty to

11   disclose with respect to the alleged misrepresentations and omissions.

12           6.       Each surviving Count in the Complaint fails for lack of scienter, including

13   application of the safe harbor for insider trades made pursuant to a Rule 10b5-1 plan.

14           7.       To the extent that it may be determined that any Defendant or other person or entity

15   is responsible for Plaintiffs’ and the purported class members’ alleged loss and acted with the state

16   of mind required under the Exchange Act, such mental state and actions may not be attributed to

17   any other Defendant.

18           8.       Each surviving Count in the Complaint fails because Defendants, after a reasonable

19   investigation, had reasonable grounds to believe that the alleged misstatements were true and that

20   there was no omission of any material facts required to be stated, or that were necessary to make the
21   statements not misleading.

22           9.       Each surviving Count in the Complaint fails because Defendants did not know of the

23   purported inaccuracy of any of the alleged misstatements, and did not know of any material

24   omissions from those statements, and could not have become aware of the alleged inaccuracy and/or

25   omissions in the exercise of reasonable care.

26           10.      Each surviving Count in the Complaint fails for lack of loss causation.

27           11.      Each surviving Count in the Complaint fails because Plaintiffs and the purported

28   class members did not actually, justifiably, reasonably or otherwise rely upon any of the alleged

                                                       - 14 -
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                    CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 16 of 17



 1   misstatements or omissions.

 2           12.     Each surviving Count in the Complaint fails because any loss allegedly incurred by

 3   Plaintiffs and the purported class members was not directly or proximately caused by any

 4   misstatements alleged in the Complaint.

 5           13.     Each surviving Count in the Complaint fails because the alleged misstatements and

 6   omissions did not affect the market price of Yelp securities.

 7           14.     The Individual Defendants cannot be held liable as control persons under Section

 8   20(a) of the Exchange Act because they acted at all times in good faith, with reasonable care, and

 9   with due diligence in carrying out their responsibilities, and did not directly or indirectly control or

10   induce any act or acts constituting a violation of the Exchange Act.

11           15.     Plaintiffs cannot establish, inter alia, an underlying violation of the Exchange Act

12   necessary to assert claims under Section 20(a) of the Exchange Act.

13           16.     Plaintiffs are sophisticated knowledgeable investors and therefore knew or should

14   have known of the speculative nature and risks of their investment, including but not limited to

15   material facts and risks that were publicly disclosed or in the public domain, which they voluntarily

16   assumed but now improperly seek to shift to Defendants.

17           17.     Each surviving Count in the Complaint fails because Plaintiffs and the purported

18   class members have not suffered injury in fact from the conduct described in the Complaint.

19           18.     This action is not maintainable as a class action.

20           19.     Each surviving Count in the Complaint fails because Plaintiffs have failed to
21   mitigate any damages they alleged suffered, if any such damages exist.

22           20.     Defendants are entitled to receive contribution and/or indemnification from others

23   for any liability they incur.

24           21.     Defendants are entitled to offset damages, if any, by benefits received by Plaintiffs

25   and the purported class members through their investments in Yelp.

26           22.     Plaintiffs and the purported class members would be unjustly enriched if they were

27   permitted to obtain any recovery in this action.

28           23.     The alleged claims are barred under such equitable defenses as the evidence may

                                                        - 15 -
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                     CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
          Case 3:18-cv-00400-EMC Document 51 Filed 01/21/19 Page 17 of 17



 1   demonstrate, including but not limited to the doctrines of waiver, estoppel, unclean hands,

 2   ratification and/or laches.

 3          24.     Plaintiffs’ claims are barred in whole or in part to the extent that any member of the

 4   purported class lacks standing to assert any such claims.

 5                                         PRAYER FOR RELIEF
 6          WHEREFORE, Defendants hereby request that this Court:
 7          1.       Deny any request to certify a class;

 8          2.       Dismiss all claims alleged in the Complaint and find that Plaintiffs and the

 9   purported class members take nothing by reason of the claims asserted herein;

10          3.      Award Defendants their costs, including expert fees;

11          4.      Enter judgment in favor of Defendants on all claims; and

12          5.      Award any such other and further relief as the Court may deem just and proper.

13

14   DATED: January 21, 2019                    ARNOLD & PORTER KAYE SCHOLER LLP
15
                                                By:               /s/ Gilbert R. Serota
16                                                    Gilbert R. Serota
                                                      gilbert.serota@arnoldporter.com
17                                                    Benjamin Halbig
                                                      benjamin.halbig@arnoldporter.com
18                                                    Zheng (Jane) He
                                                      jane.he@arnoldporter.com
19
                                                      Attorneys for Defendants
20                                                    YELP INC., JEREMY STOPPELMAN,
                                                      LANNY BAKER, and JED NACHMAN
21

22

23

24

25

26

27

28

                                                      - 16 -
      ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS TO AMENDED                   CASE NO. 3:18-CV-00400-EMC
      COMPLAINT
